Per Curiam.
Two errors are apparent on the record:
1. That what was the real contract between the parties, was not submitted to the jury as a question of fact.
2. That the court held that it was not competent for two of the superintendents to purchase the machine, without an authorization of the board at a formal meeting. However it may have been but for the peculiar phraseology of the statute, we have no doubt two of the board under the statute possess for such purposes the powers of the board, whenever they unite in action.-
Judgment reversed, and new trial ordered.